            Case 1:19-cv-00983-RDM Document 1 Filed 04/09/19 Page 1 of 11



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                                  )
 AMERICAN IMMIGRATION COUNCIL,                    )
 1331 G Street, NW, Suite 200                     )
 Washington, DC 20005,                            )
                                                  )
                                       Plaintiff, )
                                                  )
 v.                                               )
                                                  )
 U.S. CITIZENSHIP AND                             )
 IMMIGRATION SERVICES                             ) Case No.
 Office of the General Counsel                    )
 20 Massachusetts Avenue NW                       )
 Washington, DC 20529,                            )
                                                  )
                                      Defendant. )
                                                  )

             COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

       1.       Plaintiff the American Immigration Council (“Council”) brings this action against

the U.S. Citizenship and Immigration Services (“USCIS”) under the Freedom of Information Act

(“FOIA”), 5 U.S.C. § 552, to compel the disclosure of records regarding the adjudication of

petitions for foreign-born workers. The statutory deadline for the agency to respond to two

related FOIA requests has expired and Defendant has failed to make a determination on the

requests in violation of FOIA.

       2.       The Council brings this FOIA challenge against a backdrop of sweeping changes

USCIS has instituted in the adjudication of petitions for foreign-born workers – those that would

be employed temporarily and permanently – under the current administration. The agency now

more frequently requests additional evidence, requiring onerous and time-consuming responses,

in support of petitions that are already sufficiently supported by evidence. It also has introduced

policies that allow adjudicators greater discretion to deny petitions without requesting additional

                                                 1
             Case 1:19-cv-00983-RDM Document 1 Filed 04/09/19 Page 2 of 11



evidence or providing notice of the intent to deny petitions. And it denies petitions at a

significantly greater rate.

        3.       With the data sought through the requests, the Council hopes to better understand

USCIS’ adjudication of employment-based immigrant and nonimmigrant petitions and how the

adjudication process has evolved over multiple years. In addition, the requested data will allow

Council researchers to analyze the impact of these trends on petitioners, beneficiaries, and

industries. The Council aims to make the data and analysis publicly available in order to

contribute to public understanding of how USCIS adjudicates petitions that allow qualified

noncitizen workers to be lawfully employed in the United States.

                                  JURISDICTION AND VENUE

        4.       This Court has jurisdiction over this action pursuant to 5 U.S.C. § 552(a)(4)(B)

and 28 U.S.C. § 1331. This Court has jurisdiction to grant declaratory and further necessary or

proper relief pursuant to 28 U.S.C. §§ 2201-2202.

        5.       Venue is proper in this district pursuant to 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C.

§ 1391(e)(1)(C) because the Plaintiff’s principal place of business is in the District of Columbia.

        6.       To date, Defendant has only acknowledged receipt of the two FOIA requests and

has not made determinations with respect to the requests. Because Defendant has failed to

respond within the statutory timeframe, Plaintiff has exhausted its administrative remedies in

connection with the requests as a matter of law. 5 U.S.C. § 552(a)(6)(C)(i).

                                              PARTIES

        7.       Plaintiff Council is a tax-exempt, not-for-profit educational and charitable

organization under Section 501(c)(3) of the Internal Revenue Code, with its principal place of

business at 1331 G Street, Suite 200, Washington, DC 20005. Founded in 1987, the Council



                                                  2
            Case 1:19-cv-00983-RDM Document 1 Filed 04/09/19 Page 3 of 11



works to increase public understanding of immigration law and policy, advocate for the fair and

just administration of our immigration laws, protect the legal rights of noncitizens, and educate

the public about the enduring contributions of America’s immigrants. Through its research and

analysis, the Council has become a leading resource for policymakers and opinion makers at the

national, state, and local levels who seek to understand the power and potential of immigration

and to develop policies that are based on facts rather than myths. The Council also seeks, through

court action and other measures, to hold the government accountable for unlawful conduct and

restrictive interpretations of the law and for failing to ensure that the immigration laws are

implemented and executed in a manner that comports with due process.

       8.       Defendant USCIS is an agency within the meaning of 5 U.S.C. § 552(f). USCIS

administers the nation’s lawful immigration system by “efficiently and fairly adjudicating

requests for immigration benefits . . .”. About Us, U.S. Citizenship and Immigration Services,

https://www.uscis.gov/aboutus (last visited April 9, 2019). Among other duties, USCIS is

responsible for adjudicating nonimmigrant and immigrant petitions. Defendant USCIS has

possession of and control over the records requested by Plaintiff.


                                   STATEMENT OF FACTS

       9.       A recent report analyzing USCIS aggregate data indicated that denial rates for all

nonimmigrant worker petitions, or Form I-129, Petition for a Nonimmigrant Worker (“I-129

Petition”), jumped from 19.6% to 22.6% between 2017 and 2018. David Bier, Immigration

Application Denial Rates Jump 37% Under Trump,” Table 1: Denial Rates for Immigration

Applications (November 15, 2018), https://bit.ly/2FtLbDZ.

       10.      Denial rates for immigrant worker petitions, or Form I-140, Petitions for an

Immigrant Worker (“I-140 Petition”), also rose from 7.5% to 8.6% between 2017 and 2018. Id.

                                                  3
         Case 1:19-cv-00983-RDM Document 1 Filed 04/09/19 Page 4 of 11



       11.     A slightly more granular look at available data shows a more significant change in

the adjudication patterns. For example, the rate for requests for evidence in connection with I-

129 petitions filed for the H-1B nonimmigrant workers (highly-skilled foreign-born

professionals) rose from 17.3% in the first quarter of the fiscal year 2017 to 68.9% in the fourth

quarter. Denial rates rose as well – from 19.8% in the first quarter to 22.4 % in the fourth quarter.

See National Foundation for American Policy, H-1B Denials and Requests for Evidence Increase

Under the Trump Administration, Table 1 (July 2018), https://bit.ly/2OiY6ZC.

       12.     To better understand whether and in what ways specific factors (including, but not

limited to, characteristics of employers, establishments where the work is performed, attributes

of foreign-born workers, or certain jobs) lead to a higher likelihood of approval, denial, or

requests for evidence, the Council requested individual-level information (or microdata) about

the I-129 and I-140 Petitions. This type of data is essential to draw inferences regarding the

relationship between explanatory factors and adjudication outcomes.

       13.     The I-129 Petition allows employers to petition USCIS to bring foreign-born

workers to the United States temporarily. I-129, Petition for a Nonimmigrant Worker, Form I-

129, U.S. Citizenship and Immigration Services, https://www.uscis.gov/i-129 (last visited April

9, 2019). There are “classifications” of nonimmigrant workers that always require an I-129

Petition (e.g., H-2A temporary agricultural workers; O-1 workers of extraordinary ability in arts,

science, education, business, or athletics; R-1 religious workers; and Q-1 workers coming to

participate in an international cultural exchange program). See I-129, Petition for a

Nonimmigrant Worker, Instructions for Form I-129 2-3, https://www.uscis.gov/i-129 (describing

each “classification”) (last visited April 9, 2019). There also are several classifications that




                                                  4
         Case 1:19-cv-00983-RDM Document 1 Filed 04/09/19 Page 5 of 11



require an I-129 Petition only if the worker is already in the United States and would like to

extend the stay or change immigration status. See Id.

       14.     The U.S. Department of Homeland Security (DHS) admitted 3,969,276

nonimmigrant workers to the United States in 2017. See Annual Flow Report, Nonimmigrant

Admissions by Class of Admissions, Table 1, Office of Immigration Statistics, Department of

Homeland Security, https://bit.ly/2FO7jFY.

       15.     The Council also seeks information about the I-140 Petition. For most categories

of permanent residence based on employment, a foreign-born worker must be the beneficiary of

an I-140 Petition filed by a prospective or current employer and approved by USCIS for a

particular immigrant visa preference category. See I-140, Immigrant Petition for Alien Workers,

Form I-140, U.S. Citizenship and Immigration Services, https://www.uscis.gov/i-140 (last

visited April 9, 2019); Instructions for Form I-140, https://bit.ly/2OVaShO (eligible workers

include, e.g., an outstanding professor or researcher; an experienced manager or executive; a

professional holding an advanced degree or an individual with exceptional ability in the sciences,

arts, or business; and a skilled worker (requiring at least two years of specialized training or

experience)) (last visited April 9, 2019). This is one step in the permanent residence process.

       16.     In 2017, according to one report, USCIS approved 116, 253 I-140 Petitions.

David Bier, Immigration Application Denial Rates Jump 37% Under Trump,” Table 3:

Immigration Applications Approvals (November 15, 2018), https://bit.ly/2FtLbDZ.

       17.     Without the requested FOIA data, the Council lacks the information to fully

assess and explain historical (as well as more recent) trends in adjudication patterns, including,

for example, the potential existence of biases in the adjudication process.




                                                  5
         Case 1:19-cv-00983-RDM Document 1 Filed 04/09/19 Page 6 of 11



       18.     Because the information the Council seeks is not otherwise available, we

anticipate analysis of the data will benefit the public, including the media, research community,

litigators, advocates, policymakers and the greater public. The Council anticipates that it will

provide new and valuable insight into how the U.S. employment-based immigration system

functions, including whether the adjudication process is fair and consistent.

                                    THE FOIA REQUESTS

       19.     On November 16, 2018, the Council submitted its first FOIA request to USCIS.

The request asked for a complete dataset containing information about all Forms I-129, Petition

for a Nonimmigrant Worker filed during the time period from October 1, 2008 through the date

of the final response to the request (“I-129 FOIA”). Exhibit A.

       20.     Among other data, the request asks for information about whether each petition

was denied or approved and information specific to each petition, including 1) information about

the petitioner such as the company or organization name and the location of company; 2) the

requested nonimmigrant classification for the petition; 3) beneficiary information such as gender

and nationality; and 4) information about the proposed employment and employer such as job

title and compensation.

       21.     On November 28, the agency sent a letter acknowledging receipt of the FOIA

request on November 19, 2018 and stating that the FOIA request had been placed in “the simple

track (Track 1)” for processing. Exhibit B.

       22.     The agency did not ask for additional time to process the FOIA request beyond

the statutory twenty days. See 5 U.S.C. §552(a)(6)(B)(i)-(iii) (allowing an additional ten days to

respond to a FOIA request in unusual circumstances).




                                                 6
          Case 1:19-cv-00983-RDM Document 1 Filed 04/09/19 Page 7 of 11



         23.   Presently, USCIS’ average processing times for FOIA requests far exceed twenty

days. For Track One requests (where a requester is not asking for information specific to an

immigration case file), the average processing time is 138 days. See Check Status of FOIA

Request, U.S. Citizenship and Immigration Services, https://bit.ly/2tNFdGI (last visited April 9,

2019).

         24.   Over 138 days have elapsed since the Council filed the I-129 FOIA request. On

February 28, 2019, the Council’s request was number 210 of 324 pending requests; on March 28,

2019, the request was number 178 out of 321 pending requests; and on April 8, 2019 the request

was number 169 of 310 pending requests. Thus, according to the information available on

USCIS’ website, the request has made very little progress over the months it has been pending

and USCIS will not respond to the request in the foreseeable future.

         25.   On January 22, 2018, the Council submitted its second FOIA request to USCIS.

That request asks for data from all Forms I-140, Immigrant Petition for Alien Workers, filed

between October 1, 2008 to the present (“I-140 FOIA”). Exhibit C.

         26.   Similar to the I-129 FOIA request, the I-140 FOIA request asks for information

about whether the petition was denied or approved and other information from the form fields,

including 1) information about the petitioner such as whether the employer is an individual or

company; 2) the immigrant visa preference category (such as multinational executive or

manager, outstanding professor or researcher, or skilled worker); 3) information about the

beneficiary such as gender and nationality; and 4) information about the proposed employment

such as job title and worksite location.




                                                7
         Case 1:19-cv-00983-RDM Document 1 Filed 04/09/19 Page 8 of 11



       27.     On January 24, 2019 the agency sent a letter acknowledging receipt of the second

FOIA request on January 23, 2019. Exhibit D. The letter stated that the request had been placed

in the “simple track (Track 1)” for processing.

       28.     As it did with the I-129 FOIA, the agency did not ask for additional time to

process the FOIA request beyond the statutory twenty days. On February 28, 2019, the Council’s

I-140 FOIA was number 288 of 324 pending requests; on March 28, 2019, the request was

number 253 out of 321 pending requests; and on April 8, 2019, the request was number 243 of

310 pending requests. Like the I-129 FOIA, this I-140 FOIA has gained little ground in the more

than two months it has been pending. As a Track 1 Request, the average processing time also is

138 days. Like the I-129 FOIA, this FOIA likely will not be completed within average

processing time.

       29.     Since USCIS submitted acknowledgement letters, the Council has received no

further correspondence from USCIS regarding either request.

       16.     FOIA requires each agency, upon a request for records, 1) to conduct a search

reasonably calculated to uncover all responsive documents; 2) to make the records available in

the form or format requested if they are readily reproducible in that format; and 3) to promptly

make available responsive records. 5 U.S.C. § 552(a)(3)(A)-(C).

       17.     FOIA also requires the agency to make a determination of whether it will comply

with the request within 20 working days. 5 U.S.C. § 552(a)(6)(A)(i); 6 C.F.R. § 5.6(c). If unusual

circumstances apply, then an agency may request, by written notice, an additional 10 working

days to issue its determination. 5 U.S.C. § 552(a)(6)(B)(i).

       18.     If an agency fails to comply with the time periods set forth in the statute, then the

requester is “deemed to have exhausted his administrative remedies,” and may seek judicial



                                                  8
         Case 1:19-cv-00983-RDM Document 1 Filed 04/09/19 Page 9 of 11



review. 5 U.S.C. § 552(a)(6)(C)(i). The agency also will not be permitted to assess search fees if

it fails to comply with the applicable time limits. 5 U.S.C. § 552(a)(4)(A)(viii)(I); 6 C.F.R. §

5.11(d)(2).

       19.     As of the date of this complaint, after the expiration of the statutory time period

for a response, Defendant USCIS has failed to notify Plaintiff 1) of any determination regarding

the requests, including the scope of any responsive records USCIS intends to produce or

withhold; 2) whether USCIS will grant the Council’s fee waiver request; and 3) whether USCIS

will produce the requested records or demonstrate that the requested records are lawfully exempt

from production.

                                     CLAIMS FOR RELIEF

                                           COUNT I
                               Violation of FOIA, 5 U.S.C. § 552
                          for Failure to Conduct an Adequate Search

       20.     Plaintiff repeats the allegations in the foregoing paragraphs and incorporates them

as though fully set forth herein.

       21.     Defendant is obligated under 5 U.S.C. § 552(a)(3)(C) to conduct a reasonable

search for records responsive to Plaintiff’s FOIA Requests.

       22.     Plaintiff has a legal right to obtain such records, and no legal basis exists for

Defendant’s failure to search for them.

       23.     Defendant’s failure to conduct a reasonable search for records responsive to

Plaintiff’s request violates, at a minimum, 5 U.S.C. § 552(a)(3)(C) and the regulations

promulgated thereunder.




                                                  9
         Case 1:19-cv-00983-RDM Document 1 Filed 04/09/19 Page 10 of 11



                                            COUNT 2
                                Violation of FOIA, 5 U.S.C. § 552
                           for Failure to Disclose Responsive Records

       24.      Plaintiff repeats the allegations in the foregoing paragraphs and incorporates them

as though fully set forth herein.

       25.      Defendant is obligated under 5 U.S.C. § 552(a)(3) to promptly produce records

responsive to Plaintiff’s FOIA requests and supplement thereto.

       26.      Plaintiff has a legal right to obtain such records, and no legal basis exists for

Defendant’s failure to disclose them.

       27.       Defendant’s failure to disclose all responsive records violates, at a minimum, 5

U.S.C. § 552(a)(3)(A), as well as the regulations promulgated thereunder.

                                            COUNT 3
                                Violation of FOIA, 5 U.S.C. § 552
                                 for Failure to Timely Respond

       28.      Plaintiff repeats the allegations in the foregoing paragraphs and incorporates them

as though fully set forth herein.

       29.      Defendant is obligated under 5 U.S.C. § 552(a)(6)(A)(i) to promptly produce

records responsive to Plaintiff’s FOIA requests. Plaintiff has a legal right to obtain such records,

and no legal basis exists for Defendant’s failure to disclose them.

       30.      Defendant’s failure to disclose all responsive records violates, at a minimum,

5 U.S.C. § 552(a)(3)(A), as well as the regulations promulgated thereunder.

                                     PRAYER FOR RELIEF

WHEREFORE, Plaintiff respectfully requests the Court to:

       1. Order Defendant to expeditiously conduct an adequate search for all records

             responsive to Plaintiff’s FOIA requests in accordance with 5 U.S.C. § 552(a)(3)(C);



                                                  10
        Case 1:19-cv-00983-RDM Document 1 Filed 04/09/19 Page 11 of 11



       2. Declare that Defendant’s failure to disclose records responsive to

            Plaintiff’s request violates FOIA, 5 U.S.C. § 552(a)(3)(A), as well as the regulations

            promulgated thereunder;

       3. Declare that Defendant’s failure to promptly produce records responsive to

            Plaintiff’s request violates FOIA, 5 U.S.C. § 552(a)(6)(A)(i);

       4.   Order Defendant to expeditiously process and disclose all responsive, nonexempt

            records, and enjoin Defendant from improperly withholding records;

       5. Award Plaintiff reasonable attorneys’ fees and other litigation costs pursuant

            to 5 U.S.C. § 552(a)(4)(E), and any other applicable statute or regulation; and

       6. Grant such other relief as the Court may deem just, equitable, and appropriate.



Dated: April 9, 2019                                  Respectfully submitted,

                                                      /s/ Emily J. Creighton

                                                      Emily J. Creighton (Bar No. 1009922)
                                                      AMERICAN IMMIGRATION COUNCIL
                                                      1331 G Street, N.W., Suite 200
                                                      Washington, DC 20005
                                                      (202) 507-7514 (phone)
                                                      (202) 742-5619 (fax)
                                                      ecreighton@immcouncil.org

                                                      Claudia Valenzuela
                                                      AMERICAN IMMIGRATION COUNCIL
                                                      1331 G Street, N.W., Suite 200
                                                      Washington, DC 20005
                                                      (202) 507-7540 (phone)
                                                      (202) 742-5619 (fax)
                                                      cvalenzuela@immcouncil.org

                                                      Counsel for Plaintiff




                                                11
